Per Curiam.
Respondent was admitted to practice by this Court in 1987. He maintained an office for the practice of law in New Jersey, where he was admitted to practice in 1980.
By decision dated March 25, 2013, the Supreme Court of New Jersey disbarred respondent. According to the record in the New Jersey disciplinary proceeding, respondent and two partners entered into a real estate business. Respondent thereafter engaged in conduct involving dishonesty, fraud, deceit or misrepresentation (see Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [c]). Specifically, respondent concealed his purchase of a property from his partners and he made misrepresentations to a bank. The Supreme Court of New Jersey further found that respondent forged and fabricated *1046documents as part of his defense during the disciplinary proceeding.
Petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent opposes the motion by arguing that the procedure in New Jersey deprived him of due process, that there was such an infirmity of proof establishing the misconduct that this Court cannot accept as final the finding of misconduct made in New Jersey, and that the imposition of discipline would be unjust (see 22 NYCRR 806.19 [d]). Upon our review of the record, we conclude that respondent has not established any of such available defenses to the imposition of discipline by this Court.
Respondent’s misconduct is aggravated by his prior discipline in New Jersey and consequent six-month suspension from practice by this Court in 1999 (Matter of Paragano, 262 AD2d 785 [1999]). We have considered the mitigating circumstances offered by respondent in the New Jersey proceeding and before this Court. Under all of the circumstances presented and in the interest of justice, we conclude that respondent should be disbarred in New York.
Rose, J.E, Lahtinen, Spain and Garry, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).